Citation Nr: 0323155	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-04 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chronic fatigue syndrome (CFS) (previously characterized as 
chronic pain in hips, knees, ankles, shoulders and pelvis, 
due to undiagnosed illness).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from April 1988 to March 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


REMAND

Additional evidence has been received and added to the record 
since certification of the appeal to the Board.  The RO has 
not had the opportunity to readjudicate the issue on appeal 
with consideration of this additional evidence.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies an appellant 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  

The additional evidence received includes a VA chronic 
fatigue syndrome examination report, dated in June 2003.  The 
report does not provide sufficient details for the veteran to 
be properly rated under 38 C.F.R. § 4.88b, Diagnostic Code 
6354.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should again afford the 
veteran a VA chronic fatigue 
syndrome/fibromyalgia examination.  The 
examiner(s) should get a work history 
from the veteran, including a description 
of his current employment.  The 
examiner(s) should also ascertain from 
the veteran the frequency and duration of 
episodes of debilitating manifestations 
of the service-connected disability at 
issue requiring bed rest and treatment by 
a physician.  If possible, the 
examiner(s) should state the percentage 
of the veteran's routine activities that 
are restricted as compared to the 
veteran's pre-illness levels.  If such an 
estimation is not possible, the 
examiner(s) should so state.  Send the 
claims folder to the examiner(s) for 
review.

2.  Thereafter, the RO should review the 
VA medical opinion(s).  If the opinion(s) 
do not constitute adequate responses, the 
opinion(s) must be returned to the 
reviewer(s) for corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998). 

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim for a higher initial 
rating for chronic fatigue syndrome.  The 
RO must take into consideration the 
applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The RO should also consider 
whether that claim should be referred to 
the Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).

4.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should reflect 
consideration of all evidence received 
since issuance of the October 2002 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




